        Case 1:18-cv-10225-MLW Document 558 Filed 11/13/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ, )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
similarly situated,                      )
                                         )         No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,  )
                                         )
        v.                               )
                                         )
CHAD WOLF, et al.,                       )
                                         )
                Defendants-Respondents.  )
                                         )

                     UNOPPOSED MOTION TO EXTEND DEADLINES

       Respondents respectfully request an extension of current deadlines in order to complete

additional document production. As a result of depositions conducted thus far in this case,

Respondents have agreed to an expansion in document production. Respondents have conducted

a responsiveness review of approximately 16,000 of 58,000 potentially responsive documents,

and estimate they an additional 30 days to complete the responsiveness confirmation / privilege

review of these documents. As these documents have not yet been produced by Respondents,

Petitioners will need a commensurate extension of time to review the documents ultimately

produced in preparation for the depositions remaining to be taken in this case.

       Accordingly, Respondents request that the court set the following case milestones.

                                      Scheduling Order,
                                                                        Proposed Deadline
                                         Dkt. No. 538
 Close of document
                                      November 15, 2020                 December 15, 2020
 production
       Case 1:18-cv-10225-MLW Document 558 Filed 11/13/20 Page 2 of 3




Close of fact discovery               December 30, 2020            January 30, 2021

Joint report concerning
settlement and summary                 January 30, 2021           February 28, 2021
judgment motions

Status conference
                                 February 2021 (Date TBD)       March 2021 (Date TBD)
regarding Rule 56 motions



      Petitioners do not oppose this request.

      Respectfully submitted this 13th day of November, 2020.

   Counsel for the Respondents

   JEFFREY BOSSERT CLARK
   Acting Assistant Attorney General

   WILLIAM C. PEACHEY
   Director
   Office of Immigration Litigation

   ELIANIS N. PEREZ
   Assistant Director

   /s/ William H. Weiland
   WILLIAM H. WEILAND
   (BBO #661433)
   Trial Attorney
   U.S. Department of Justice, Civil Division
   Office of Immigration Litigation
   District Court Section
   P.O. Box 868, Ben Franklin Station
   Washington, DC 20044
   (202) 305-0770
   (202) 305-7000 (facsimile)
   william.h.weiland@usdoj.gov




                                                2
        Case 1:18-cv-10225-MLW Document 558 Filed 11/13/20 Page 3 of 3




            CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)(2)

       I certify that, in accordance with Local Rule 7.1(a)(2), counsel for Respondents conferred

with counsel for Petitioners on November 13, 2020 in an attempt to resolve the issues raised in

this motion. Petitioners assent to this motion.



                                              /s/ William H. Weiland
                                              William H. Weiland




                                                  3
